Citation Nr: 0315648	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  96-37 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical spine 
stenosis.

2.  Entitlement to an effective date earlier than April 12, 
1993, for the grant of entitlement to service connection for 
post traumatic stress disorder (PTSD).

3.  Entitlement to the assignment of a higher disability 
evaluation for PTSD, evaluated as 30 percent disabling from 
April 12, 1993 until July 31, 2001 and evaluated as 50 
percent disabling from August 1, 2001. 



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought.  

The case was previously before the Board in March 2001, at 
which time it was Remanded to clarify whether an additional 
hearing was desired and for other development.  The Board 
notes that no response was received as to a letter dated in 
April 2001 from the RO which sought clarification as any 
choice for a hearing.  Subsequent communications from the 
veteran and his representative failed to mention any hearing.  
In fact, some communications have indicated that the Board's 
2001 Remand has been complied with.  Accordingly, any 
outstanding hearing request is deemed as withdraw.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issues on appeal.

The Board observes that in a statement dated March 31, 2000, 
the veteran appears to have raised a claim vis-à-vis the 
timeliness of a substantive appeal as regards claims of 
entitlement to service connection for a facial scar and for 
headaches, claims denied in a rating decision from December 
1995.  Inasmuch as the timeliness of the appeal has not been 
adjudicated, it is referred to the RO for disposition as 
appropriate.

The Board also notes that a claim for clothing allowance 
appears to have been denied in August 2000, and, the 
following month, the veteran submitted what may amount to a 
notice of disagreement as to that claim.  This matter is 
referred to the RO for consideration of whether the September 
2000 communication from the veteran constituted a Notice of 
Disagreement and for other disposition as appropriate.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  A current cervical spine disorder is unrelated to 
military service.

3.  A claim for PTSD was denied by an unappealed rating from 
1988 because of the absence of a verified stressor.

4.  The existence of a stressor, the missing element 
necessary to complete the claim, was not established until 
after a claim to reopen entitlement to service connection for 
PTSD was submitted on April 12, 1993.

5.  For the period prior to December 15, 1999, the veteran's 
PTSD was productive of no more than definite social and 
industrial impairment and no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.

6.  For the period from December 15, 1999 to July 31, 2001, 
the veteran's PTSD was productive of no worse than 
considerable impairment in social or occupational 
functioning.

7.  For the period from August 1, 2001, the veteran's PTSD 
was productive of serious impairment in social or 
occupational functioning.


CONCLUSIONS OF LAW

1.  Cervical spine stenosis was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 

2.  An effective date prior to April 12, 1993 for the award 
of service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 
(2002).   

3.  The criteria for a disability evaluation in excess of 30 
percent for post-traumatic stress disorder for the period 
prior to December 15, 1999 have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§  3.159, 4.1, 4.7, Part 4, 4.130 (prior to 
November 7, 1996), 4.132 (from November 7, 1996), Code 9411 
(2002). 

4.  The criteria for a disability evaluation of 50 percent, 
but no greater, for post-traumatic stress disorder for the 
period from December 15, 1999 to July 31, 2001 have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§  3.159, 4.1, 4.7, Part 4, 4.130 
(prior to November 7, 1996), 4.132 (from November 7, 1996), 
Code 9411 (2002). 

5.  The criteria for a disability evaluation of 70 percent, 
but no greater, for post-traumatic stress disorder for the 
period from August 1, 2001 have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§  3.159, 4.1, 4.7, Part 4, 4.130 (prior to 
November 7, 1996), 4.132 (from November 7, 1996), Code 9411 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO.  
Thus, there is no prejudice to the veteran in proceeding with 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a VA medical examinations and notice of the requirements 
necessary to substantiate the claims have been provided in 
the Statements of the Case and other development letters of 
record.  Accordingly, the veteran is not prejudiced by the 
Board's adjudication of his claim at this time.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In short, the Board 
concludes that the duty to assist has been satisfied, as well 
as the duty to notify the veteran of the evidence needed to 
substantiate his claims.

Cervical Spine

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The veteran contends that he was treated in service for a 
cervical spine disorder.  However, service medical records 
are silent as to complaints, treatment or diagnoses relating 
to the cervical spine.  Separation examination was entirely 
negative for any spinal pathology.  The Board additionally 
notes that the veteran was afforded a VA examination in 
August 1988, which reported negative pathology with respect 
to the veteran's musculo-skeletal system.  Associated 
specialty neurological examination reported no evidence of 
any neurological disease whatsoever.

Treatment records from January 1994 first diagnose muscle 
spasm secondary to spinal stenosis, by X-ray; clinical 
records reflect onset of pain was reported from January 7, 
1994. 

The absence of treatment in service, the absence of medical 
records reflecting complaints or treatment for the claimed 
disorder over the intervening years and the onset of 
manifestations in 1994 weigh heavily against the claim.  The 
claimed disorder was first diagnosed more than two decades 
after service together with the foregoing constitute 
circumstances where the preponderance of the evidence is 
against the claim.  The preponderance of the evidence being 
against the claim, the benefit of the doubt is not for 
application.

Earlier Effective Date

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim or a claim 
reopened after a final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the claim, or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Additionally, if new and 
material evidence is received within the appeal period or 
prior to an appellate decision, the effective date will be as 
though the former decision had not been rendered.  38 C.F.R. 
§ 3.400(q)(1)(i).  Otherwise, if new and material evidence 
was received after a final disallowance, the effective date 
will be the date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).

The veteran had previously been denied entitlement to service 
connection for PTSD by an unappealed rating decision from 
December 1988.  For service connection to be awarded for 
post-traumatic stress disorder (PTSD), three elements must be 
present according to 38 C.F.R. § 3.304(f):  (1) a current 
medical diagnosis of PTSD; (2) medical evidence of a causal 
nexus between current symptomatology and the claimed in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor actually occurred.  It is 
noted that the December 1988 decision appears to have relied 
upon the fact that evidence of a verified stressor had not 
been received at that time.  

The veteran submitted a claim to reopen that claim of 
entitlement to service connection for PTSD on April 12, 1993.  
In the course of that claim, the veteran was ultimately 
successful in establishing a stressor, which was his being 
awarded of a Combat Action Ribbon.  Subsection (f) of 
38 C.F.R. § 3.304 provides that being awarded the Combat 
Action Ribbon is to be considered conclusive evidence of an 
in-service stressor.  Marcoux v. Brown, 9 Vet. App. 289 
(1996)  The veteran, having been awarded the decoration, is 
conclusively considered to have experienced a combat 
stressor(s), thus fulfilling the element to the claim for 
service connection for PTSD that was previously missing when 
the claim was denied in 1988.  

It bears particular emphasis that the award of that 
decoration was made only pursuant to a record modification 
issued in April 1999 as opposed to some sort of VA oversight 
when the claim was previously considered.  

The Board recognizes the veteran's contentions that he was 
continuing to experience psychiatric symptomatology from 
1988.  However, the missing element which precluded the award 
of service connection was not demonstrated until many years 
later in the context of the April 1993 claim.  The claim was 
incomplete in 1988 and remained so until that missing element 
was established.  The Board is bound by the laws as passed by 
the Congress, and the applicable law with regard to effective 
dates for grants of disability compensation.  Unfortunately, 
the evidence before the Board does not show receipt of new 
and material evidence prior to April 12, 1993, and there is 
thus no legal basis for assigning an earlier effective date.

Increased Rating for PTSD

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

Service connection for the disability at issue was 
established pursuant to a January 2000 rating and a 30 
percent rating was assigned, effective from April 12, 1993.  
The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

During the pendency of the veteran's appeal, the rating 
criteria for the code section pertaining to PTSD were 
changed, effective November 7, 1996.  See, Schedule for 
Rating Disabilities; Mental Disorders, 61 Fed. Reg. 52,695 
(1996) (to be codified at 38 C.F.R. § 4.130).  The United 
States Court of Veterans Appeals has held in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), that, when the law or 
regulations change after a claim has been filed but before 
the appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  Therefore, the version of the 
criteria more favorable to the veteran should be applied.  
Since entitlement to service connection for PTSD was not 
established until recently, the RO overlooked consideration 
of the disability under the old criteria.  However, the Board 
supplied the information pertinent to the old evaluation 
criteria to the veteran and afforded him the opportunity to 
submit additional argument or evidence in that regard.  
Accordingly, there is no prejudice in proceeding with the 
appeal on this matter.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Under the former diagnostic criteria, Diagnostic Code 9411 
provided that a 10 percent evaluation was appropriate to 
symptomatology reflective of only mild social and industrial 
impairment.  It also provided that a 30 percent disability 
rating would be assigned where there was a definite 
impairment in the ability to establish and maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite social impairment.  A 50 percent rating 
would be assigned where the ability to establish and maintain 
effective or favorable relationships with people was 
considerably impaired and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
was so reduced as to result in considerable industrial 
impairment.  A 70 percent disability evaluation would be 
assigned where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there is severe impairment of 
the ability to obtain and retain employment.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; and 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411 (before 
November 7, 1996).  

The new rating criteria provide that a 10 percent rating is 
assigned where there is occupational and social impairment 
due to mild and transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during significant stress or with symptoms controlled by 
continuous medication.  They also provide that a 30 percent 
rating will be assigned where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), to 
such symptoms such as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment and mild memory loss (such as forgetting 
names, directions, recent events).  A 50 percent rating will 
be assigned where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long- and short-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing or maintaining effective work and social 
relationships).  A 70 percent evaluation will be assigned 
where there is occupational and social impairment with 
deficiencies in most areas, such as school, work, family 
relations, judgment, thinking, mood, due to such symptoms as:  
suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; spacial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is to 
be assigned when there is a total occupational and social 
impairment, due to such symptoms such as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130 Part 4, Diagnostic Code 9411 
(after November 7, 1996). 

Outpatient treatment records from April 1993 reflect a 
history of sleep disorder, problems with temper and crowd 
avoidance.  Mood was euthymic, affect was appropriate.  He 
was not psychotic, suicidal or homicidal.  Speech was 
coherent and relevant.

In the context of a hearing for waiver of indebtedness 
afforded in December 1993, the veteran reported working part-
time and that he was making nearly as much money as when he 
was working full time.  Rather than associating any 
employment difficulties to PTSD or any other mental disorder, 
he reported that his part-time status was so that his 
employer could avoid paying benefits.  At a May 1995 hearing, 
the veteran reported explosive anger and sleep disorder due 
to his PTSD. 

The veteran was afforded examination by VA psychologist in 
June 1994.  The veteran reported being with his second wife 
for a period of six years with two children by his then 
current marriage and two children from a previous marriage.  
He was then gainfully employed at a funeral home with prior 
history as a carpenter and plasterer.  He presented as 
"stressed out".  He reported extreme financial problems and 
stress (wife was unemployed, food stamps and Medicaid).  
Sleep was reportedly disturbed by pain and leg cramps.  He 
also reported neck pain and frequent headaches.  He also 
reported nightmares along with numbness and tingling in his 
fingers and cold feet.  He also reported being easily 
irritated and angry.  He would take walks to control his 
temper.  He denied suicidal plans and also denied desire to 
harm others.  He denied hallucinations, thinking was logical 
though easily confused.  Test results indicated very severe 
distress.  An estimated IQ was obtained of 78.  Reduction was 
felt to be secondary to concentration difficulties secondary 
to anxiety and depression.   The examiner concluded that many 
of the patients neurological complaints were likely to be 
anxiety related.  A PTSD etiology was very likely given to 
his war experiences.  He was in need of psychiatric 
treatment.  Diagnosis was anxiety disorder, depression 
disorder and probably PTSD.  

In December 1999 the veteran was afforded a VA mental 
disorders (PTSD) examination.  The veteran reported not 
having received any treatment since the 1994 examination.  At 
the time of that 1999 examination, however, he reported 
becoming more agitated with his temper getting worse, mood 
swings and that he would get depressed on rainy days.  
Thought content indicated the veteran had been suffering with 
some problems for a while which he described as difficulty 
holding jobs, difficulty in his marriage having been tense 
and edgy at times.  Difficulty with his temper and problems 
with sleep were also noted.  Cognitive functions were 
reported as well-preserved even though the veteran had some 
difficulties remembering certain information.  He showed 
limited insight into his problems and his judgment was 
considered to be fair.  Diagnosis was PTSD.  GAF was reported 
as at 62 at the time of the examination and also at a level 
of 62 for the prior 12 months.  The foregoing examination was 
afforded on December 8, 1999.  

Another screening examination was afforded on December 15, 
1999.  At that juncture depression was reported heightened on 
rainy days, mood swings which caused conflict in his 
marriage, anxiety which easily erupts in anger and rage.  
Insomnia with combat-related nightmares and intrusive 
thoughts about Vietnam were also reported.  Inability to 
maintain relationships and jobs was also reported.  He 
reported a job history of having held 30 jobs in construction 
over the years.  He also reported currently working as a 
cemetery counselor.  His mood was depressed and he cried 
easily when talking about the loss of his first marriage and 
fear of loss of his current one.  His affect was sad.  
Thought content was relevant without psychosis.  He denied 
suicidal or homicidal ideation/plan.  Memory was intact.  
Judgment and insight were good.  Impression Axis I, PTSD with 
features of unresolved grief.  GAF was reported at 50 with 
highest for the previous year unknown.  Outpatient treatment 
records through 2000 reported a GAF of 50 as well as problems 
with anxiety and anger as his major problems.  That 
examination was afforded by a clinical nurse specialist.

The veteran developed prostate cancer with metastasis.  He 
was seen for a comprehensive psychiatric examination by a 
private examiner in July 2000 as part of an application for 
Social Security disability benefits.  His application for 
Social Security benefits was advanced primarily on the basis 
of potentially terminal disease process (cancer).  He 
reported having sleep difficulties for years.  He stated in 
the context of that examination that he was depressed and was 
actually suicidal a few years previously.  He reported being 
very easily angered ever since Vietnam.  He also had an 
inability to maintain employment due to his physical health 
status and occupational and economic losses.  As regards his 
psychological work capabilities, the veteran was not found to 
present with severe impairments and attention concentration 
or memory functions.  However it was obvious that he did have 
mild impairment secondary to his depression and fears about 
his future.  Ability to follow instructions did not seem to 
be impaired.  He also seemed able to be capable of 
maintaining adequate personal grooming and hygiene.  
Emotional instability was quite likely on a day-to-day basis 
at the present.  Axis I diagnosis was PTSD, chronic, 
adjustment disorder with depressed mood, polysubstance abuse, 
in sustained full remission for many years, and intermittent 
explosive disorder.  GAF was reported as 55.  

On examination in October 2001 the veteran denied homicidal 
or suicidal feelings or thoughts and expressed no depression 
type of behavior and voiced no problems with visual or 
auditory hallucinations.

Diagnosis in August 2001 was PTSD chronic and severe and 
major depression.  Axis III was prostate cancer, aphonia.  
GAF at that juncture was reported at 45.  At that time he 
reported tendencies to isolate in his home at times.  
Feelings of anxiety in crowds and avoidance of many reminders 
of his military experience.  

The veteran was afforded another VA examination in October 
2002.  The examiner noted that the major problem compounding 
his PTSD was supposedly terminal metastatic prostate cancer.  
Despite being treated with radiation and chemotherapy he 
still had two tumors that were inoperable with an unclear 
status.  He reported increased anger, mood swings, increased 
marital discord, increased nightmares with sweats.  He 
reported getting only 2 to 3 hours of sleep total on a night.  
He had much less interest in things.  He complained of 
diminished focus and interest.  He stated that he constantly 
felt like a time bomb and that rainy days were worse on him.  
He has not worked since his diagnosis of cancer in the year 
2000.  He was oriented to person, place and time.  Short term 
memory was impaired probably due to decreased concentration 
due to depression.  He was hypervigilant at night related to 
his PTSD.  Speech was fluent and relevant.  Impulse control 
actually appeared good.  Diagnosis was Axis I, post-traumatic 
stress disorder, chronic, severe; the examiner also felt that 
there was a mood disorder related to general medical 
condition which was exacerbating his PTSD disorder.  Global 
Assessment of Function was 48 due to a serious impairment in 
his occupational ability and social functioning at that time.  

Period Prior to December 15, 1999

For the period prior to December 1999, the veteran's 
symptomatology is fairly represented and assessed by the VA 
examination on December 8, 1999, which concluded that the 
veteran's PTSD warranted a GAF of 62.  The Board also 
observes that the veteran essentially went without treatment 
during that period prior to that examination.  

The global assessment of functioning score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV).  A score of 
55-60 indicates "moderate difficulty in social, 
occupational, or school functioning." Carpenter v. Brown, 8 
Vet. App. 240 (1995).  A score of 50 is defined as "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  See Richard v. Brown, 9 
Vet. App. 266 (1996). Under the old criteria, severe PTSD 
warranted assignment of a 70 percent evaluation.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF of 62 reflected 
some mild symptoms and some difficulty in social and 
occupational functioning, but generally indicating the 
veteran was functioning pretty well and had some meaningful 
interpersonal relationships.  The Board concludes that the 
veteran's service-connected PTSD was productive of no more 
than definite social and industrial impairment and no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks during that period.  
Accordingly, under either the old or new rating criteria 
during the period from April 1993 to prior to December 15, 
1999 an evaluation in excess of 30 percent is neither 
demonstrated or approximated.  

Period from December 15, 1999

The Board recognizes that on December 15, 1999, a lower GAF 
score of 50 was reported for the veteran.  However, the Board 
notes that the score was predicated, at least in part, on a 
work history overlooking that his work situation had 
stabilized with employment about a year prior thereto and 
also failed to recognize his representations as to work as 
related in his December 1993 hearing.  The work history as 
portrayed in that examination is more somber than otherwise 
supported by the record.  Nevertheless, the GAF of 50 was 
also reported through July 2000.  The Board also observes 
that the reports were not nearly as comprehensive.  It bears 
some emphasis that another assessment concluded in July 2000 
that the appropriate GAF was 55; the latter report 
considering the impact of his potentially terminal disease 
(also service connected) as well as his PTSD symptomatology.  
Assuming that the veteran's PTSD was marked by an increase on 
December 15, 1999, the examination afforded in July 2000 and 
associated GAF score is regarded as more probative of the 
extent of his increased PTSD disability for the period from 
December 1999 considering that was more comprehensive in 
nature, better represented his employment history and was 
more reasoned in its conclusion.  

After reviewing the evidence, the Board is persuaded that 
considerable social and industrial impairment due to the 
veteran's PTSD was ascertainable as of December 15, 1999 so 
as to warrant assignment of a 50 percent rating under the old 
criteria.  Significantly, at that juncture, the veteran 
showed a lower GAF score, more problems with concentration, 
depressed mood and poor sleep, and it appears clear from this 
point on that the veteran's PTSD had undergone an increase in 
severity. 

Nevertheless, the Board is compelled to conclude that a 
rating in excess of 50 percent is not warranted under either 
the old or the new rating criteria.  Notably, several 
reported GAF scores have been reported to be in the range of 
50 or above.  According to DSM-IV, a global assessment of 
functioning at such a level is defined as serious symptoms or 
any serious impairments in social, occupational, or school 
functioning.  Even accepting 50 as an accurate GAF would 
place the score at the very upper limit of serious 
impairment.  The evidence does not, in the Board's view, show 
such severe impairment however or demonstrate a condition 
warranting a rating in excess of 50 percent under the old 
rating criteria.  

In addition, the evidence does not show that any of the new 
rating criteria have been met for a rating in excess of 50 
percent.  In this regard, there is no evidence of obsessive 
rituals, illogical, obscure or irrelevant speech, near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  While 
problems with impulse control have been noted, there is no 
showing of periods of violence.  There is also no evidence of 
spatial disorientation, neglect of personal appearance and 
hygiene.  While difficulty in maintaining relationships has 
clearly been shown, the Board is unable to view the evidence 
as showing an inability to establish and maintain effective 
relationships so as to warrant a rating in excess of 50 
percent under the new criteria. 

Period from August 1, 2001

In this instance, the Board finds that the pertinent evidence 
of record warrants a 70 percent disability rating under the 
criteria in effect prior to November 7, 1996, but only a 50 
percent disability rating under the current criteria.  The 
veteran is currently rated at 50 percent.  However, the Board 
finds that neither set of criteria is met for a 100 percent 
evaluation, given the pertinent evidence of record.  In 
effect, then, the veteran receives the highest disability 
rating supported by the pertinent evidence of record (70 
percent) through the application of the criteria in effect 
prior to November 7, 1996.

The Board observes that the veteran was assigned GAF scores 
of 48 (October 2002) and 45 (August 1, 2001), which in the 
opinion of the Board is reflective of a further worsening of 
his mental disorder.  A GAF score of 41-50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  The guidance established in 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) tends to 
establish that the PTSD disability warrants no more than 70 
percent disablement under the old criteria for the period 
from August 1, 2001.  Therefore, the determination of the 
Board is consistent with the facts and the guidance 
established by the Court.  

The Board recognizes that the veteran has been assigned a 
total schedular rating for his prostate cancer from March 
2000 and that it is that condition rather than his PTSD, 
which is the primary basis for his disablement.  His PTSD is 
not demonstrated to represent symptomatology approximating 
any higher evaluation than 70 percent under either the old or 
new criteria.

In closing, the Board stresses that there is no doubt that 
the veteran suffers impairment due to his PTSD.  However, the 
question here is one of degree.  The Board believes that the 
evidence shows that a 30 percent rating was warranted prior 
to December 15, 1999.  As of December 15, 1999, the evidence 
shows an increase in severity so as to warrant a 50 percent 
rating and a 70 percent rating from August 1, 2001.  However, 
even after considering the provisions of 38 U.S.C.A. 
§ 5107(b), the Board is unable to conclude that higher 
ratings are warranted during the pertinent time periods.

There is no competent evidence of record which indicates that 
the veteran's PTSD has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to service connection for cervical spine stenosis 
is denied. 

Entitlement to an effective date earlier than April 12, 1993 
for the grant of service connection for PTSD is denied. 

Entitlement to increased evaluation for PTSD for the period 
to December 14, 1999 is denied. 

Entitlement to a 50 percent disability evaluation for PTSD 
for the period from December 15, 1999 to July 30, 2001 is 
granted.

Entitlement to a 70 percent disability evaluation for PTSD 
for the period from August 1, 2001 is granted.



		
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

